REORGANIZATION AGREEMENT




     This REORGANIZATION AGREEMENT dated as of July 28, 2010 (this “Agreement”)
is by and between High Plains Gas, LLC, a Wyoming limited liability company
(“HPG”), and Northern Explorations, LTD., (“NXPN”) a Nevada Corporation. HPG and
NXPN are collectively referred to herein as the “Parties”.

     WHEREAS, the respective boards of directors of each of HPG and NXPN have
approved the acquisition of HPG by NXPN (the “Acquisition”) upon the terms, and
subject to the conditions, set forth in this Agreement;

     WHEREAS, it is intended that, for federal income tax purposes, the
Acquisition shall qualify as a reorganization under the provisions of Section
368(a) of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated there under (the “Code”); and

     WHEREAS, HPG and NXPN desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

WHEREAS, NXPN desires to acquire 100% of the membership interest of HPG;

     NOW, THEREFORE, The Boards of Directors of NXPN and HPG deem it advisable
and in their best interests that the members of HPG acquire an 80% controlling
interest in the securities of NXPN, and NXPN acquire a 100% controlling interest
in the securities of HPG, in accordance with the terms and conditions of this
Reorganization Agreement.

1. Pre-Closing Actions of NXPN. Either prior to or immediately upon execution of
this Agreement and prior to any Closing as set forth herein, NXPN shall
undertake the following actions:

     (a) The Board of Directors of NXPN shall unanimously approve and deliver to
Cutler Law Group ("Escrow") in escrow resolutions with respect to (a) approving
the Transactions set forth herein; (b) increasing or directing the size of the
Board of Directors to be three members; (c) electing three persons designated by
HPG to the Board of Directors, and (d) approving a name change of the
corporation to High Plains Gas, Inc.

     (b) NXPN shall prepare and deliver to counsel for HPG for review a Form 8-K
filing which reflects the transactions contemplated by this Agreement, as
required to be filed with the Securities and Exchange Commission (the
“Commission”) on the Closing Date (defined below)

     (c) NXPN shall either complete a reverse split of its common stock or
cancel or cause to be cancelled a total of 86,720,000 shares of its common stock
such that at Closing there shall be a total of 13,000,000 shares of common stock
issued and outstanding.

     (d) NXPN shall issue and deliver to Cutler Law Group as Escrow (the “Escrow
Agent”) for a total of 52,000,000 shares of common stock of NXPN (which at the
time of Closing will reflect at least 80% of the fully diluted issued and
outstanding common stock of NXPN) for delivery to members of HPG at Closing (the
"Escrowed NXPN Shares"). NXPN shall also issue and deliver to the Escrow Agent a
Certificate of Designation for a class of preferred stock with six million
shares, each of which shall have ten votes per share (the

--------------------------------------------------------------------------------

“Escrowed NXPN Preferred Shares”). The NXPN Preferred Shares shall be issued to
Mark

D.      Hettinger and delivered to the Escrow Agent for delivery at Closing.    
(e) NXPN will deliver letters of resignation of NXPN’s current officers and  

directors to be effective at the Closing Date;


     (f) NXPN shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.

2. Pre-Closing Actions of HPG. Immediately upon execution of this Agreement and
prior to the Closing as set forth herein, HPG shall undertake the following
actions:

     (a) HPG shall cause its Board of Managers to execute and deliver
resolutions approving the Transactions set forth herein.

     (b) HPG shall deliver to Cutler Law Group as Escrow (the “Escrow Agent”)
limited liability company interests which represents 100% of the equity of HPG,
for delivery to NXPN at Closing (the "Escrowed HPG Shares").

     (c) HPG shall complete and deliver to NXPN a complete audit of its
financial statements, including any interim or other financial statements
required for inclusion in the Form 8-K filing to be completed at Closing, (the
“HPG Financial Statements”).

     (d) HPG shall cooperate with its reasonable best efforts to assist NXPN to
prepare and complete the documents necessary to be filed with local, state and
federal authorities to consummate the transactions contemplated hereby.

3. Conditions to Closing. The parties' obligation to close the proposed
Acquisition will be subject to specified conditions precedent including, but not
limited to, the following:

     (a) the representations and warranties of HPG as set forth in Section 6
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of HPG shall have occurred;

     (b) the representations and warranties of NXPN as set forth in Section 7
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of NXPN shall have occurred;

     (c) all the documents necessary to be filed with local, state and federal
authorities are prepared

     (d) NXPN shall have provided the board resolutions and any other approval
required to complete the board election and the name change.

     (e) NXPN shall retain its good standing as a publicly company quoted on the
OTCBB under the symbol "NXPN".

--------------------------------------------------------------------------------

4.      At the Closing.     (a) At the Closing, Cutler Law Group shall release
from escrow letters of  

resignation and the NXPN Board Resolutions effectuating the election of three
new members of the Board of Directors.

     (b) At the Closing, Cutler Law Group shall deliver the Escrowed NXPN Shares
to HPG for delivery to members of HPG.

     (c) At the Closing, Cutler Law Group shall deliver the Escrowed NXPN
Preferred Shares to Mark Hettinger.

    (d)    At the Closing, Cutler Law Group shall deliver the Escrowed HPG
Shares to  NXPN.                (e)    At the Closing, the existing officers of
NXPN shall resign and be replaced by 


those officers appointed by the new Board of Directors.

     (f) Immediately subsequent to the Closing, the combined entities will file
the Form 8-K required for the transactions contemplated by this Agreement.

5. Timing of Closing. The Closing is anticipated to occur within 90 days of this
Agreement, but shall occur upon the satisfaction of the conditions set forth in
this Agreement and upon instructions from the parties hereto to the Escrow
Agent. The Closing Date shall occur as soon as possible after the execution of
this Agreement and upon completion of the amendment to the Articles of
Incorporation, unless the Escrow Agent receives instructions otherwise from the
parties or notice from a party that the conditions set forth herein have not
occurred. In the event the Closing does not occur on or before December 31,
2010, (i) the Escrow Agent shall return the Escrowed HPG Shares to HPG and (ii)
the Escrow Agent shall return the Escrowed NXPN Shares and the Escrowed NXPN
Preferred Shares to NXPN.

6. Representations of HPG. Except as set forth in the HPG Financial Statements
delivered as set forth in Section 2(c) above, HPG represents and warrants as
follows:

     (a) Ownership of Shares. As of the Closing Date, NXPN will become the
record and beneficial owner of the Escrowed HPG Shares. The Escrowed HPG Shares
will be free from claims, liens or other encumbrances, except as provided under
applicable federal and state securities laws. The Escrowed HPG Shares shall
reflect 100% of the ownership equity of HPG.

     (b) Fully paid and Nonassessable. The Escrowed HPG Shares constitute duly
and validly issued ownership interests of HPG, and are fully paid and
nonassessable, and HPG further represents that it has the power and the
authority to execute this Agreement and to perform the obligations contemplated
hereby;

     (c) Organization of HPG; Authorization. HPG is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Wyoming with full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement constitutes a valid and

--------------------------------------------------------------------------------

binding obligation of HPG; enforceable against it in accordance with its terms.
Except as set forth on Schedule 6(c), HPG has no subsidiaries.

     (d) Capitalization. As of the Closing Date, HPG has a total of 55.263 units
of membership interest. All of the issued and outstanding membership interests
of HPG are validly issued, fully paid and non-assessable and there is not and as
of the Closing Date there will not be outstanding any warrants, options or other
agreements on the part of any of HPG obligating such entity to issue any
additional shares of common or preferred stock, any ownership interest or any of
its securities of any kind.

      (e) No Conflict as to HPG. Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Escrowed HPG Shares will
(a) violate any provision of the membership agreement or by-laws (or other
governing instrument) of HPG or (b) violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any Person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of HPG under, any material agreement or
commitment to which HPG is a party or by which its property or assets is bound,
or to which any of the property or assets of HPG is subject, or (c) violate any
statute or law or any judgment, decree, order, regulation or rule of any court
or other Governmental Body applicable to HPG except, in the case of violations,
conflicts, defaults, terminations, accelerations or encumbrances described in
clause (b) of this Section for such matters which are not likely to have a
material adverse effect on the business or financial condition of HPG.

     (f) Consents and Approvals of Governmental Authorities. No consent,
approval or authorization of, or declaration, filing or registration with, any
Governmental Body is required to be made or obtained by HPG in connection with
the execution, delivery and performance of this Agreement by HPG or the
consummation of the sale of the Escrowed HPG Shares.

     (g) Other Consents. No consent of any Person is required to be obtained by
HPG to the execution, delivery and performance of this Agreement or the
consummation of the sale of the Escrowed HPG Shares, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of HPG as a
whole.

     (h) Litigation. There is no action, suit, inquiry, proceeding or
investigation by or before any Court or Governmental body pending or threatened
in writing against or involving HPG which is likely to have a material adverse
effect on the business or financial condition of HPG as a whole, or which
questions or challenges the validity of this Agreement. HPG is not subject to
any judgment, order or decree that is likely to have a material adverse effect
on the business or financial condition of HPG as a whole.

(i)      Absence of Certain Changes. HPG has not:     1. suffered the damage or
destruction of any of its properties or assets  

(whether or not covered by insurance) which is materially adverse to the
business or

--------------------------------------------------------------------------------

financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;

     2. made any change or amendment in its certificate of incorporation or
by-laws, or other governing instruments;

     3. other than the HPG Escrowed Shares, issued or sold any Equity Securities
or other securities, acquired, directly or indirectly, by redemption or
otherwise, any such Equity Securities, reclassified, split-up or otherwise
changed any such Equity Security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

     4. organized any new Subsidiary or acquired any Equity Securities of any
Person or any equity or ownership interest in any business;

     5. borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

     6. paid, discharged or satisfied any material claim, liability or
obligation (absolute, accrued, contingent or otherwise), other than in the
ordinary course of business;

     7. prepaid any material obligation having a maturity of more than 90 days
from the date such obligation was issued or incurred;

     8. cancelled any material debts or waived any material claims or rights,
except in the ordinary course of business;

     9. disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;

     10. sold, transferred or otherwise disposed of any material assets,
including without limitation technology and intangible assets;

     11. granted any general increase in the compensation of officers or
employees (including any such increase pursuant to any employee benefit plan);

     (j) Compliance with Law. The operations of HPG have been conducted in
accordance with all applicable laws and regulations of all Governmental Bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of HPG as a whole. HPG has not received any notification of any asserted present
or past failure by it to comply with any such applicable laws or regulations.
HPG has all material licenses, permits, orders or approvals from the
Governmental Bodies required for the conduct of its business, and is not in
material violation of any such licenses, permits, orders and approvals. All such
licenses, permits, orders and approvals are in full force and effect, and no
suspension or cancellation of any thereof has been threatened.

--------------------------------------------------------------------------------

     (k) Title to Properties. HPG owns all the material properties and assets
that it purports to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the material properties and assets reflected
in the HPG Financial Statements. All properties and assets, including without
limitation technology and intangible assets, are free and clear of all material
encumbrances and are not, in the case of real property, subject to any material
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever except, with respect to all such properties
and assets, (a) mortgages or security interests shown on the HPG Financial
Statements as securing specified liabilities or obligations, with respect to
which no default (or event which, with notice or lapse of time or both, would
constitute a default) exists, (b) mortgages or security interests incurred in
connection with the purchase of property or assets after the date of such
financial statements (such mortgages and security interests being limited to the
property or assets so acquired), with respect to which no default (or event
which, with notice or lapse of time or both, would constitute a default) exists,
(c) as to real property, (i) imperfections of title, if any, none of which
materially detracts from the value or impairs the use of the property subject
thereto, or impairs the operations of HPG as a whole and (ii) zoning laws that
do not impair the present or anticipated use of the property subject thereto,
and (d) liens for current taxes not yet due. The properties and assets of HPG
include all rights, properties and other assets necessary to permit HPG to
conduct business in all material respects in the same manner as it is conducted
on the date of this Agreement.

7. Representations of NXPN. NXPN for its respective rights and interests
represents and warrants as follows:

     (a) Organization; Authorization. NXPN is a corporation duly organized,
validly existing and in good standing under the laws of Nevada with full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary corporate action of
NXPN and this Agreement constitutes a valid and binding obligation; enforceable
against in accordance with its terms. NXPN has no subsidiaries.

     (b) Capitalization. The authorized capital stock of NXPN consists of
150,000,000 shares of common stock, par value $0.001 per share, and no shares of
preferred stock, authorized. As of the date of this Agreement, NXPN has
99,720,000 shares of common stock issued and outstanding (not reflecting the
proposed reverse stock split contemplated hereby) and no shares of preferred
stock issued and outstanding. As of the Closing Date, NXPN shall have no more
than 13,000,000 shares of common stock outstanding (not including the NXPN
Escrowed Shares), and only the 6,000,000 NXPN Escrowed Preferred Shares. No
shares have otherwise been registered under state or federal securities laws. As
of the Closing Date, all of the issued and outstanding shares of common stock of
NXPN are validly issued, fully paid and non-assessable and, there is not and as
of the Closing Date there will not be outstanding any warrants, options or other
agreements on the part of NXPN obligating any of NXPN to issue any additional
shares of common or preferred stock or any of its securities of any kind, except
for such shares or securities called for in this Agreement. The Common Stock of
NXPN is presently quoted on the over-the-counter bulletin board under the symbol
“NXPN”. NXPN is current in all of its required filings with the US Securities
and Exchange Commission.

     (c) No Conflict as to NXPN and Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a)

--------------------------------------------------------------------------------

violate any provision of the articles of incorporation or organization of NXPN
or any of its Subsidiaries or (b) violate, or be in conflict with, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or excuse performance by any Person of any of its
obligations under, or cause the acceleration of the maturity of any debt or
obligation pursuant to, or result in the creation or imposition of any
Encumbrance upon any property or assets of any of NXPN or any of its
Subsidiaries under, any material agreement or commitment to which any of NXPN,
any of its Subsidiaries is a party or by which any of their respective property
or assets is bound, or to which any of the property or assets of any of NXPN or
any of its Subsidiaries is subject, or (c) violate any statute or law or any
judgment, decree, order, regulation or rule of any court or other Governmental
Body applicable to NXPN or any of its Subsidiaries except, in the case of
violations, conflicts, defaults, terminations, accelerations or Encumbrances
described in clause (b) of this Section for such matters which are not likely to
have a material adverse effect on the business or financial condition of NXPN
and its subsidiaries, taken as a whole.

     (d) Consents and Approvals of Governmental Authorities. Except with respect
to a Form 8-K filing with the US Securities and Exchange Commission, as well as
a 14C Information Statement to complete a reverse split, no consent, approval or
authorization of, or declaration, filing or registration with, any Governmental
Body is required to be made or obtained by NXPN in connection with the
execution, delivery and performance of this Agreement by NXPN or the
consummation of the transactions contemplated herein.

     (e) Other Consents. No consent of any Person is required to be obtained by
NXPN to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or commitments, except
for any consent which the failure to obtain would not be likely to have a
material adverse effect on the business and financial condition of NXPN.

      (f) Litigation. There is no action, suit, inquiry, proceeding or
investigation by or before any court or Governmental Body pending or threatened
in writing against or involving NXPN or any of its Subsidiaries which is likely
to have a material adverse effect on the business or financial condition of NXPN
and any of its Subsidiaries, taken as whole, or which would require a payment by
NXPN or its subsidiaries in excess of $10,000 in the aggregate or which
questions or challenges the validity of this Agreement. Neither NXPN nor any or
its Subsidiaries is subject to any judgment, order or decree that is likely to
have a material adverse effect on the business or financial condition of NXPN or
any of its Subsidiaries, taken as a whole, or which would require a payment by
NXPN or its Subsidiaries in excess of $10,000 in the aggregate.

(g)      Absence of Certain Changes. Neither NXPN nor any of its Subsidiaries
has: 1. suffered the damage or destruction of any of its properties or assets  

(whether or not covered by insurance) which is materially adverse to the
business or financial condition of NXPN and its Subsidiaries, taken as a whole,
or made any disposition of any of its material properties or assets other than
in the ordinary course of business;

--------------------------------------------------------------------------------

     2. except with respect to a proposed amendment to complete a reverse stock
split, add a class of authorized preferred stock, and subsequently an amendment
to change the name of the corporation, made any change or amendment in its
certificate of incorporation or by-laws, or other governing instruments;

     3. paid, discharged or satisfied any material claim, liability or
obligation (absolute, accrued, contingent or otherwise), other than in the
ordinary course of business;

     4. prepaid any material obligation having a maturity of more than 90 days
from the date such obligation was issued or incurred;

     5. cancelled any material debts or waived any material claims or rights,
except in the ordinary course of business;

     6. disposed of or permitted to lapse any rights to the use of any material
patent or registered trademark or copyright or other intellectual property owned
or used by it;

     7. granted any general increase in the compensation of officers or
employees (including any such increase pursuant to any employee benefit plan);

     8. purchased or entered into any contract or commitment to purchase any
material quantity of raw materials or supplies, or sold or entered into any
contract or commitment to sell any material quantity of property or assets,
except (i) normal contracts or commitments for the purchase of, and normal
purchases of, raw materials or supplies, made in the ordinary course business,
(ii) normal contracts or commitments for the sale of, and normal sales of,
inventory in the ordinary course of business, and (iii) other contracts,
commitments, purchases or sales in the ordinary course of business;

     9. written off or been required to write off any notes or accounts
receivable in an aggregate amount in excess of $2,000;

     10. written down or been required to write down any inventory in an
aggregate amount in excess of $ 2,000;

    11.    entered into any collective bargaining or union contract or
agreement;  or                12.    other than the ordinary course of business,
incurred any liability 


required by generally accepted accounting principles to be reflected on a
balance sheet and material to the business or financial condition of NXPN and
their subsidiaries taken as a whole.

      (h) Compliance with Law. The operations of NXPN and its Subsidiaries have
been conducted in accordance with all applicable laws and regulations of all
Governmental Bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of NXPN and its Subsidiaries, taken as a whole, or which
would not require a payment by NXPN or its Subsidiaries in

--------------------------------------------------------------------------------

excess of $2,000 in the aggregate, or which have been cured. Neither NXPN nor
any of its Subsidiaries has received any notification of any asserted present or
past failure by it to comply with any such applicable laws or regulations. NXPN
and its Subsidiaries have all material licenses, permits, orders or approvals
from the Governmental Bodies required for the conduct of their businesses, and
are not in material violation of any such licenses, permits, orders and
approvals. All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.

8. Noncircumvention. It is understood that in connection with the transactions
contemplated hereby, HPG has been and will be seeking to find investors willing
to provide loans and/or capital investments to finance business plans. In
connection therewith, NXPN will not, and it will cause its directors, officers,
employees, agents and representatives not to attempt, directly or indirectly,
(i) to contact any party introduced to it by HPG, or (ii) deal with, or
otherwise become involved in any transaction with any party which has been
introduced to it by HPG, without the express written permission of the
introducing party and without having entered into a commission agreement with
the introducing party. Any violation of the covenant shall be deemed an attempt
to circumvent HPG, and the party so violating this covenant shall be liable for
damages in favor of the circumvented party.

9. No Solicitations. From and after the date of this Agreement until the Closing
Date or termination of this Agreement pursuant, neither NXPN nor HPG will nor
will it authorize or permit any of its officers, directors, affiliates or
employees or any investment banker, attorney or other advisor or representative
retained by it, directly or indirectly, (i) solicit or initiate the making,
submission or announcement of any other acquisition proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any person any non
public information with respect to any other acquisition proposal, (iii) engage
in discussions with any Person with respect to any other acquisition proposal,
except as to the existence of these provisions, (iv) approve, endorse or
recommend any other acquisition proposal or (v) enter into any letter of intent
or similar document or any contract agreement or commitment contemplating or
otherwise relating to any other acquisition proposal.

10. Notices. Any notice which any of the parties hereto may desire to serve upon
any of the other parties hereto shall be in writing and shall be conclusively
deemed to have been received by the party at its address, if mailed, postage
prepaid, United States mail, registered, return receipt requested, to the
following addresses:

If to HPG:    High Plains Gas, LLC      6800 Force Road      Gillette, WY 82718 
    Attn: Mark D. Hettinger      Telephone:     (307) 686-5030      Facsimile: 
  (307) 682-7206        With a copy to:        Cutler Law Group      3355 West
Alabama, Suite 1150      Houston, TX 77098      Attn: M. Richard Cutler     
Telephone:     (713) 888-0040 


--------------------------------------------------------------------------------

                               Facsimile: (800) 836-0714    If to NXPN:         
                 c/o Randall J. Lanham, Esq.                               
 28562 Oso Parkway                                 Unit D  Rancho Santa
Margarita, CA 92688                                Telephone: (949) 858-6773   
                             Facsimile: (949) 858-6774    11.    Successors.   
This Agreement shall be binding upon and inure to the benefit of the 


heirs, personal representatives and successors and assigns of the parties.

12. Choice of Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, and the parties submit to the exclusive
jurisdiction of the courts of Nevada in respect of all disputes arising
hereunder.

13. Counterparts. This Agreement may be signed in one or more counterparts, all
of which taken together shall constitute an entire agreement.

14. Confidential Information. Each of HPG and NXPN hereby acknowledges and
agrees that all information disclosed to each other whether written or oral,
relating to the other’s business activities, its customer names, addresses, all
operating plans, information relating to its existing services, new or
envisioned products or services and the development thereof, scientific,
engineering, or technical information relating to the others business, marketing
or product promotional material, including brochures, product literature, plan
sheets, and any and all reports generated to customers, with regard to
customers, unpublished list of names, and all information relating to order
processing, pricing, cost and quotations, and any and all information relating
to relationships with customers, is considered confidential information, and is
proprietary to, and is considered the invaluable trade secret of such party
(collectively “Confidential Information”). Any disclosure of any Confidential
Information by any party hereto, its employees, or representatives shall cause
immediate, substantial, and irreparable harm and loss to the other. Each party
understands that the other desires to keep such Confidential Information in the
strictest confidence, and that such party’s agreement to do so is a continuing
condition of the receipt and possession of Confidential Information, and a
material provision of this agreement, and a condition that shall survive the
termination of this Agreement. Consequently, each party shall use Confidential
Information for the sole purpose of performing its obligations as provided
herein.

15. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.

--------------------------------------------------------------------------------

16. Costs and Expenses. Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party. The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder's fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.

17. Attorney’s Fees. Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such Action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its Attorney’s Fees and Costs.

18. Finders. HPG and NXPN represents and warrants that there are no finders or
other parties which have represented HPG or NXPN in connection with this
transaction which have not received appropriate compensation.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

For and on behalf of:    High Plains Gas, LLC,      A Wyoming limited liability
company          By: _/s/__ Mark D. Hettinger      Mark D. Hettinger      Chief
Executive Officer    For and on behalf of:    Northern Explorations, Ltd.      a
Nevada corporation          By:_/s/__ Kenneth J. Yonika      Kenneth J. Yonika 
    President and Chief Executive Officer          By:__/s/__ Steve Lanham     
Steve Lanham  Director


--------------------------------------------------------------------------------